                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                     Plaintiff,                                  4:15CR3011
       vs.
                                                                   ORDER
MATTHEW JOHN HORN,
                     Defendant.


      The defendant has failed to meet the burden of showing, by clear and convincing
evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule 32.1(a)(6) that
defendant will appear at court proceedings and will not pose a danger to the safety of any
person or the community if released. The Court’s findings are based on the evidence
presented in court and contained in the court's records, including the Amended Petition.


      IT IS ORDERED:


      1)     The Amended Petition (Filing No. 78), supersedes the Initial Petition (Filing
             No. 68). The Initial Petition (Filing No. 68), is therefore terminated.


      2)     The defendant is committed to the custody of the Attorney General for
             confinement in a corrections facility; the defendant shall be afforded
             reasonable opportunity for private consultation with counsel; and on order of
             a court of the United States, or on request of an attorney for the government,
             the person in charge of the facility shall deliver the defendant to a United
             States Marshal for appearance in connection with a court proceeding.
      January 15, 2019
                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
